Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 25-32, drawn to a coated steel substrate.
Group II, claim(s) 33-45, drawn to a method of coating a steel substrate.
Group III, claim(s) 46-49, drawn to a method of hot rolling a coated steel sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a coated steel substrate comprising a steel substrate having a composition given below in Table 1 and a coating including graphite flakes with a lateral size of 1-60 µm and a binder, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kimura et al (US 7909950 B2), herein Kimura, in view of LeGrande (US 6576336 B1).  Kimura discloses steel [Column 5 lines 63-64, Kimura] with a composition listed in Table 1 which overlaps with the composition of the steel instantly claimed.  The examiner notes that the overlap between the disclosed steel composition of Kimura and that of the instant claim is prima facie evidence .
Table 1

Instant application, wt.%
Kimura, mass % [Column 4 lines 55-56]
C
0.31-1.2
0.2-0.7 [Column 5 line 65]
Si
0.1-1.7
0.01-1.0 [Column 6 line 16]
Mn
0.7-3.0
0.1-1.0 [Column 6 line 27]
P
0.01 or less
0.03 or less [Column 6 line 40]
S
0.1 or less
0.035 or less [Column 6 line 44]
Cr
0.5 or less
0.005-0.30 [Column 7 line 9]
Ni
0.5 or less
0.1 or less [Column 7 lines 46-47]
Mo
0.1 or less
0.005-0.5 [Column 7 lines 36-39]

0.05 or less
0.005-0.1 [Column 7 lines 36-39]
B*
0.003 or less
0.0010-0.0050 [Column 6 line 66]
Ti*
0.06 or less
0.005-0.05 [Column 7 lines 36-39]
Cu*
0.1 or less
0.1 or less [Column 7 lines 46-47]
Co*
0.1 or less
Omitted
N*
0.01 or less
0.01 or less [Column 6 line 56]
V*
0.05 or less
0.1 or less [Column 7 lines 46-47]
Fe and impurities
balance
Balance [Column 7 lines 40-41]
*optional elements


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        

/NICHOLAS A WANG/Primary Examiner, Art Unit 1734